Citation Nr: 1440520	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-33 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bipolar disorder (now claimed as a mood disorder identified as bipolar disorder with depression).

2.  Entitlement to an increased rating for left knee degenerative joint disease (DJD), currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee impairment with internal derangement, currently rated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from June 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, which determined that while new evidence was received, such evidence was not material and denied the claim for service connection for bipolar disorder (now claimed as a mood disorder identified as a bipolar disorder with depression).  By this same rating action, the RO also denied an increased rating for the service-connected impairment of the left knee with internal derangement and arthritis.  The left knee condition, as classified, was initially rated as one disability and was assigned a 20 percent rating under hyphenated Diagnostic Codes 5010-5257 (effective since September 1974).  The Veteran perfected a timely administrative appeal that challenged the denial of the bipolar disorder claim and the 20 percent rating for left knee condition.  See November 2009 Notice of Disagreement; June 2010 Statement of the Case; August 2010 Substantive Appeal (VA Form 9).

By an August 2012 rating decision, the RO re-classified the Veteran's left knee condition as two distinct disabilities: (1) impairment of the left knee with internal derangement, evaluated at 20 percent disabling; and (2) left knee degenerative joint disease, evaluated at 10 percent disabling.  The separate 10 percent rating for left knee degenerative joint disease was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 6260, effective from March 3, 2009.  Accordingly, the issues concerning the left knee conditions are as phrased on the cover page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).

In August 2010, the Veteran requested a personal hearing before a Veterans Law Judge sitting at the local Regional Office.  He was informed in a January 2014 letter that his requested hearing had been scheduled for March 2014.  However, the Veteran failed to appear for his scheduled Board hearing, and thus this hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board has considered the decision of the United States Court of Appeals for Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, the Veteran was previously denied service connection for bipolar disorder (claimed as a nervous condition).  At the time of the prior denial, there was evidence of complaints and diagnoses of this condition.  As such, diagnoses of this condition since the previous denial cannot constitute different diagnosed diseases or injuries.  Therefore, new and material evidence is required to reopen the claim of service connection for bipolar disorder (now claimed as a mood disorder identified as bipolar disorder with depression).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States of Court of Appeals for Veterans Claims (Court) held that, when a claim for a total disability rating based on individual unemployability (TDIU) is raised during the adjudicatory process of the underlying disability (or disabilities) for an increased rating, it is part of the claim for benefits for that underlying disability (or disabilities).  The information of record reflects that the Veteran is currently unemployed, and that he is in receipt of Social Security Administration (SSA) benefits.  In this case, however, the Veteran has alleged unemployability due to diabetes and a bipolar disorder, neither of which is service-connected.  Specifically, the February 2010 VA diabetes examination report reflects the Veteran's declaration that he was not working and he has not worked since 2002.  Similarly, the record also reflects that the Veteran's SSA award was based upon his non service-connected bipolar disorder and personality/conduct disorders.  See Veteran's August 8, 2002, Social Security Disability Decision.  As of this writing, the Veteran has not alleged, and the record has not otherwise revealed, a claim for a TDIU rating due to the Veteran's service-connected impairment of the left knee with internal derangement and his service-connected left knee degenerative joint disease, which are the underlying disabilities at issue in this appeal.  Hence, no further discussion shall ensue.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  Also, the Veteran submitted addition to the Board in August 2014.  A review of both the electronic claims files and this additional evidence discloses duplicative records and contains no additional evidence.


FINDINGS OF FACT

1.  In a January 1985 rating decision, the RO denied service connection for bipolar disorder (claimed as a nervous condition).  A February 1985 letter notified the Veteran of his right to appeal.  The Veteran did not initiate an appeal of that decision.

2.  The evidence submitted since the January 1985 rating decision is either cumulative or redundant, does not relate to the unestablished facts of service origination, and raises no reasonable possibility of substantiating the claim of service connection for a bipolar disorder (now claimed as a mood disorder identified as bipolar disorder with depression).

3.  Throughout the appeal, the Veteran's left knee DJD is established by X-ray evidence and results in limited left knee motion, which is objectively confirmed by findings such as pain, swelling, effusion, and crepitation, and more nearly approximates flexion limited to, at worst, 80 degrees and extension limited to, at worst, 10 degrees on account of functional loss due to such symptoms on repetitive use of that knee.

4.  Throughout the appeal, the Veteran's left knee impairment with internal derangement results in instability and laxity of the medial-lateral collateral ligaments of the left knee joint, which more nearly approximate moderate impairment.


CONCLUSIONS OF LAW

1.  Subsequent to the final January 1985 rating decision, new and material evidence has not been presented to reopen the claim service connection for bipolar disorder (now claimed as a mood disorder identified as bipolar with depression).  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.156(a), 20.204, 20.302, 20.1103 (2013).

2.  The criteria for a disability rating in excess of 10 percent for left knee DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.27, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).

3.  The criteria for a disability rating in excess of 20 percent for left knee impairment with internal derangement are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.27, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

With regards to the petition to reopen the Veteran's claim for service connection for bipolar disorder, the RO provided notice - through the April 2009 VCAA letter - to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson.  19 Vet. App. 473 (2006).  The September 2009 RO rating decision reflects the adjudication of the claims for service connection after issuance of the April 2009 VCAA letter. 

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in April 2009 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of private treatment records, VA examination reports, as well as the Veteran's VA treatment records.  Also of record and considered in connection with the appeal are the 2002 Social Security Administration records with respect to the Veteran's Social Security disability determination.  The Board finds that no further action with respect to the increased rating claims for left knee impairment with internal derangement and DJD with limitation of range of motion, prior to appellate consideration is required.

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to both the petition to reopen a claim for service connection for bipolar disorder (claimed a nervous condition) based on new and material evidence, and the increased rating claims for left knee impairment with internal derangement and left knee DJD.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002); see also 38 C.F.R. §§ 3.104, 20.1103 (2009).  The exception to this rule is 38 U.S.C.A. § 5103 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA adjudicators must follow a two-step process in evaluation previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final disallowance is new and material.  If it is determined that a claimant has produced both new and material evidence, then the adjudicator must reopen the claim and evaluate the merits of that claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of the claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

Applicable law requires that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Certain chronic conditions, such a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service discharge.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The RO originally denied service connection for bipolar disorder (claimed as a nervous condition) in a January 1985 rating decision, finding that the evidence failed to show that this condition results from service or was incurred within the one-year after service.  The evidence on file at that time consisted of the service treatment records and records pertaining to inpatient mental health treatment at a state hospital from August 1984 to November 1984.  The service treatment records contained the Veteran's May 1962 separation examination report, which reflects that the Veteran had no significant and interval history, or a summary of defects and diagnoses, pertinent to a psychiatric disorder.  The clinical evaluation yielded normal psychiatric and neurologic results, revealing no diagnosis of a psychiatric disorder.  The inpatient mental health records from a state hospital indicate that the Veteran was admitted (by court order) in August 1984, for an initial diagnosis to determine the Veteran's competency to stand trial.  During the course of this hospital admission, and upon discharge in November 1984, the diagnosis was of bipolar disorder, manic type.  The claim was denied based on the rationale that the record evidence showed no basis to relate the Veteran's present diagnosis of bipolar disorder to service, or that such condition was incurred within the 1-year after service.  In February 1985, the RO sent the Veteran notice of the decision and of his appellate rights, but he did not initiate an appeal of this decision.

In a September 2009 rating decision, the RO determined that while the evidence received since the January 1985 rating decision was new, this same evidence was not material because it did not tend to indicate that the Veteran's bipolar disorder was incurred in or caused by service, and thus continued the denial of service connection for bipolar disorder (now claimed as a mood disorder identified as bipolar disorder with depression).  Despite the determination reached by the RO, the Board, in the first instance, must rule on the matter of reopening the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for this claim to be reopened, based on the submission of both new and material evidence.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The evidence received subsequent to the January 1985 rating decision, denying service connection for bipolar disorder, includes VA and private medical records dated from February 2000 to March 2009.  These records indicate post-service treatment showing diagnoses of bipolar disorder with mild depression.  When the Veteran was seen by VA in February 2000, the Veteran described his past psychiatric history as having been hospitalized twice and diagnosed as being bipolar at "Terrell for 3 weeks in 89-90 and in Hugley 79-80 for 5 days".  An October 2001 discharge summary from Trinity Springs Pavilion discloses a patient history of the Veteran having been hospitalized for an unspecified mental illness "... at Rusk St. Hosp[ital] in the past (1972 and 1979)."

While this newly submitted evidence was not previously of record, it merely shows that the earliest complaint of mental illness and hospitalization was in 1972, approximately 10 years after the Veteran's service separation in 1962.  Because the medical evidence on file at the time of the January 1985 decision had already established a post-service diagnosis of bipolar disorder, manic type, this evidence is not new.  Moreover, none of this evidence, when viewed in the aggregate, tends to indicate that the Veteran's bipolar disorder had its onset in service, was manifested within the 1-year following service, or is otherwise related to service.  Therefore, this evidence is not material because it does not relate to any of the unestablished facts of service origination that is necessary to substantiate the claim.

Accordingly, the Board determines that the evidence received since the January 1985 rating decision is not "new" and "material" as contemplated by 38 C.F.R. § 3.156(a) and provides no basis to reopen the Veteran's claim of entitlement to service connection for bipolar disorder (now claimed as a mood disorder identified as bipolar disorder with depression).

II.  Increased Rating

Pertinent Law and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which are based on average impairment of earning capacity and are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.  

VA regulations require that disability evaluation be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion.  Many factors are to be considered in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or perarticular pathology, which produces disability, warrants minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40. 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made; and thus "staged" ratings may be assigned for separate periods of time based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5257, impairment of the knee manifested by recurrent subluxation or lateral instability warrants a 10 percent rating if the impairment is slight.  A 20 percent rating requires moderate impairment.  A 30 percent rating requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motions must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Normal range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of either leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent rating requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  A 50 percent rating requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  


Factual Background

An April 2009 VA examination report indicates that the Veteran complained of stabbing and sharp pain with certain movements, and when he stepped off or on a curb.  He reported using a cane for stability when walking, and an inability to walk or stand for long periods of time but denied any periods of flare-ups.  Upon physical examination, the Veteran showed a mild limping gait with a cane.  Left knee range of motion was zero degrees to 110 degrees with pain and crepitus.  The examiner found that on repetitive use, there was no additional limitation of motion, fatigue, weakness or lack of endurance on joint function.  The examiner observed mild effusion and medial instability with valgus stress test applied to the left knee in full extension and at 30 degrees of flexion.

A June 2009 VA treatment record indicates that the Veteran's left knee range flexion was to 105 degrees and extension was to "- 25" degrees with no indication of painful movement.  The examiner observed a "hypomobile patella" and bilateral genu varus alignment.  Positive crepitation was detected on repeated knee flexion and extension.  X-ray images revealed significant joint space narrowing, notably in the medial compartment, and narrowing of the patello-femoral joint indicating tricompartmental osteoarthritic changes of the left knee.  The diagnosis was of degenerative joint disease DJD changes and laxity of the medial and lateral collateral ligaments of the left knee.

In November 2009, VA received an undated second medical opinion provided by North Texas Orthopedics, which reflects the Veteran's complaints of left knee pain and an assessment of severe left knee arthritis.

When the Veteran was seen for a VA orthopedic surgery consultation in September and December of 2009, he presented with a past history of swelling intermittently in the left knee.  It was noted that the Veteran has pain in the front of the knees and decreased extension, and that he has had a wheeled walker for about six weeks.  The physical examination revealed that the Veteran ambulated with a wide base and slow gait.  The Rhomberg test was positive.  His active range of motion of the knees was "-15 - 90 degrees," with mild vargus.  A negative Murray test, pivot shift, and patella-femoral crepitus were noted.  The stress testing was stable, bilaterally.  A December 2009 VA x-rays showed severe degenerative arthritic changes of the knees with tricompartment narrowing that was most prominent medially with erosions and marginal hypertrophic spurring but no fluid seen at that time.  The diagnoses included osteoarthrosis of the knees.

A January 2010 VA treatment record reflects the Veteran's complaint of "chronic arthritis left knee pain."  Physical examination of the extremities revealed a full range of motion of all extremities, no edema, and that the Veteran was ambulatory with use of a cane.

An April 2010 VA treatment record reflects that the Veteran complained of left knee pain described as aching and sharp, which was amplified by prolonged sitting and limited his ability to walk and to carry out physical activities.

A May 2010 VA treatment record reflects that the Veteran complained that his left knee has been hurting, elaborating that on walking he felt his knee slip or pop.  He denied injury.  It was noted that the Veteran has severe degenerative joint disease of the knees, and that he takes pain medication but continues to have pain.  A physical examination of the extremities revealed a full range of motion of all extremities, positive crepitus in the knees, and that the Veteran was ambulatory with the use a cane.  

A June 2010 VA treatment record reflects the Veteran's "continued complaint of left knee pain from DJD."

A March 2012 VA orthopedic examination report reflects the Veteran's complaints of left knee pain, his denial of any impact of flare-ups on the knees, and his constant use of a walker.  Physical examination revealed that left knee range of motion was zero degrees to 110 degrees, with objective evidence of pain at 80 degrees.  Repetitive motion testing of the left knee showed range of motion of zero degrees to 110 degrees.  The Veteran's functional loss of the left knee was contributed by less movement than normal, pain on movement, swelling, instability at station, and interference with sitting, standing and weight-bearing.  The Veteran had tenderness and pain to palpation for joint line or soft tissue of the left knee.  Strength testing showed normal strength for left knee flexion and extension.  Normal joint stability was observed under the Lachman test, posterior drawer test, and when valgus/varus pressure to the knee was applied in extension and 30 degrees of flexion.  The evaluation results indicated frequent episodes of joint pain and effusion in the left knee.  X-rays showed degenerative or traumatic arthritis in both knees, but no evidence of patellar subluxation or tibial or fibular impairment.  The examiner opined that the Veteran was unable to engage in squatting, kneeling, prolonged walking and standing.

An April 2013 Disability Benefits Questionnaire report reflects the Veteran's complaints of his left knee "giving out," his regular use of a knee brace and a walker, and his denial of any impact of flare-ups on his knee.  The Veteran denied ever having knee surgery, and the examiner observed no surgical scars around the knee.  Upon physical examination, left knee range of motion was 10 degrees to 95 degrees with objective evidence of pain only on flexion, but resulting in no further loss of range of motion.  Repetitive motion testing showed left knee range of motion was 10 degrees to 85 degrees.  The examiner found functional loss of the left knee affected by less movement than normal, weakened movement, painful movement, and interference with sitting, standing and weight-bearing.  The Veteran had tenderness or pain to palpation of joint line or soft tissues of his left knee.  Left knee flexion and extension demonstrated normal muscle strength.  The Lachman test, posterior drawer test, and when valgus/varus pressure to the knee was applied in extension and 30 degrees of flexion showed normal joint stability.  The evaluations results indicated a left knee meniscal tear with frequent episodes of joint pain and effusion.  X-rays showed degenerative or traumatic arthritis in the left knee, but no evidence of patellar subluxation and no tibial or fibular impairment.

A.  Left Knee Degenerative Joint Disease

The evidence of record establishes that the Veteran has left knee DJD based on X-ray findings and is manifested by limited range of left knee motion, which is compensable to, at most, 10 percent disabling.

X-rays taken in April 2009 were interpreted as showing severe degenerative arthritic changes of medial narrowing of the tricompartment with erosions and marginal hypertrophic spurring, and the diagnosis was of tricompartmental DJD of the knees.  March 2012 X-rays reveal degenerative or traumatic arthritis in both knees.  Further, the April 2013 VA examiner, after reviewing X-ray studies, remarked "... left knee condition has progressed into Osteoarthritis, Left Knee."  Hence, the record evidence demonstrates that the Veteran has left knee DJD established by X-ray findings.

The record evidence shows that the Veteran's left knee DJD is manifested by symptoms such as pain, swelling, effusion, and crepitus on use of the left knee joint.  At each medical treatment visit or examination of record, the Veteran complained of left knee pain.  At the April 2009 VA examination, the Veteran complained of stabbing and sharp pain with certain movements, and when he stepped off or on a curb.  Also, the Veteran objectively demonstrated pain with motion during the April 2009, March 2012, and April 2013 VA examinations; and he showed positive for crepitus on repeated knee flexion and extension when seen by VA in June 2009.  The Veteran submitted numerous written statements (in June 2009) by individuals who have known and observed his physical condition, stating to the effect that the Veteran's his knee becomes painful and swells up after the Veteran stands or walks for any length of time.  Moreover, the VA examiners in April 2009 and March 2012 detected pain, crepitus, mild effusion, and swelling on objective examination of the left knee joint.  Although the record evidence does not make entirely clear what portion of the Veteran's symptoms are attributable to each re-classified left knee condition, the Board will apply the benefit of the doubt rule and will attribute the symptoms of pain, swelling, effusion, and crepitus to the service-connected left knee DJD.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

As indicated previously, the Veteran's left knee DJD is to rated based on limitation of motion, as contemplated by the criteria set forth under Diagnostic Code 5003.  Diagnostic Code 5261 provides for a 10 percent rating where extension of the leg is limited to 10 degrees.  The evidence shows that the Veteran's left knee extension was limited to 10 degrees, but not greater, even considering additional functional loss due to symptoms such as pain, swelling, effusion, crepitus, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  At each of his VA examinations, the Veteran denied experiencing additional limitation of motion due to flare-ups.  The Veteran's left knee extension noted at his June 2009 VA treatment visit was minus 25 degrees.  Additionally, the September and December 2009 VA treatment records show left knee extension of minus 15 degrees.  The Board notes that a negative degree of extension would amount to hyper-extension of the knee and is not compensable under the Rating Schedule.  At VA examinations in April 2009 and March 2012, left knee extension was found to be to zero degrees, and there were no indication that symptoms such as pain, swelling, effusion, and crepitus on repetitive motion or during flare-ups resulted in additional functional loss, to include a greater loss of extension.  Then, during the April 2013 VA examination, Veteran displayed extension limited to 10 degrees.  Therefore, as the evidence shows limitation of extension to 10 degrees, even in contemplation of functional loss caused by symptoms such as pain, swelling, effusion, crepitus, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Veteran is entitled to at most a 10 percent disability rating under Diagnostic Code 5261.  See DeLuca, supra; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5260 for limitation of flexion.  Here, the Veteran has denied having any flare ups with his left knee at each of the three (most recent) VA examinations, and he has described his left knee pain as being chronic to his treating VA clinicians.  The evidence of record demonstrates that flexion was limited, at most, to 90 degrees at the December 2009 VA treatment visit, even in light of the Veteran's symptoms such as pain, swelling, effusion, and crepitus, and even without considering the impact of such symptoms on repetitive motion and use of the left knee.  Here, in considering these symptoms on repetitive motion and/or during flare-ups, the Veteran's left leg flexion was limited, at worst, to 80 degrees at the March 2012 VA examination.  At this examination, the Veteran's flexion was limited to 110 degrees, but he showed objective evidence of left knee motion impeded by pain beginning at 80 degrees of flexion.  Hence, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 60 (or 45) degrees.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Even considering additional limitation of flexion due to pain, swelling, effusion, and crepitus on repetitive use of the left knee, the record evidence demonstrates that the Veteran does not meet the criteria for a non-compensable rating under Diagnostic Code 5260.  Hence, a higher or separate rating based on limitation of flexion of the left knee is not warranted.

Based on the above analysis of the Veteran's left knee DJD and his greatest limitation of motion - factoring in additional functional loss caused by symptoms such as of pain, swelling, effusion, and crepitus as a result of repetitive motion and/or flare-ups - the Veteran is most appropriately evaluated at the 10 percent rate under Diagnostic Code 5003, as contemplated by the criteria for limitation of extension under Diagnostic 5261.

B.  Impairment of the Left Knee with Internal Derangement

The evidence of record shows that the Veteran's impairment of the left knee with internal derangement, as re-classified, is manifested by instability and laxity of the medial-lateral collateral ligaments of the left knee joint, which is productive of moderate impairment, and is compensable to at most a 20 percent rating under Diagnostic Code 5257.

The recordd evidence shows that the Veteran does not suffer from recurrent subluxation of the left knee.  The Veteran has not complained of recurrent subluxation; and the March 2012 and April 2013 VA examiners noted no history of patellar subluxation or dislocation.

The record evidence shows the Veteran suffers from instability of the left knee.  The Veteran submitted numerous written statements (in June 2009) by individuals who have known the Veteran and observed his physical condition, stating that the Veteran has to use a cane to move about.  In May 2010, the Veteran complained of his knee slipping or popping.  In April 2013, he complained about his knee "giving out" and for locomotion regularly requiring a knee brace and a wheeled walker.  The April 2009 VA examiner found medial instability with valgus stress applied to the knee in full extension and at 30 degrees of flexion.  The June 2009 VA examiner also found laxity of the medial and lateral collateral ligaments of the left knee.  Moreover, in March 2012, the VA orthopedic examiner found left knee instability at station; and, the April 2013 VA examiner opined that the Veteran required the use of a walker for locomotion.  However, in September and December of 2009, the results of the McMurray testing for the left knee were negative, and the examiners found the Veteran's knee joint to be stable on stress testing.  Furthermore, the joint stability tests performed in March 2012 and April 2013 showed normal (left) knee stability in all facets - anterior, posterior and medial-lateral.  After weighing the lay statements, the clinical observations, and the medical opinions, the Board finds it reasonable to conclude that the Veteran suffers instability and laxity of the medial-lateral collateral ligaments of the left knee joint that more nearly approximate moderate impairment.  Given the normal findings shown on the Veteran's most recent examinations between September 2009 and April 2013, the evidence of record fails to show left knee instability that is productive of severe impairment.  Hence, a rating in excess of 20 percent for impairment of the left knee with internal derangement is not warranted under Diagnostic Code 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

As aptly noted by record, the evidence shows that there has not been any surgery, ankylosis, removal of the semilunar cartilage and genu recurvatum of the Veteran's left knee.  Moreover, the X-rays taken during the March 2012 and April 2013 VA examinations revealed no tibial and/or fibular impairment.  Accordingly, a rating under Diagnostic Code 5256, 5262, or 5263 is not for application in this case.

While the March 2012 medical examiners found the Veteran suffered from frequent episodes of left knee joint pain and effusion, there was no finding of joint locking.  In addition, although the Veteran complained that his left knee had slipped or popped in December 2009, and of "giving out" in April 2013, he did not complain of experiencing any episodes of the joint locking.  Furthermore, the manifestations of left knee joint such as pain, swelling, effusion, and crepitus have been considered in rating the joint's arthritic condition.  As such, reconsideration of these same manifestations under Diagnostic Code 5258 would violate the prohibition against pyramiding.  See C.F.R. § 4.14.  Hence, a rating under Diagnostic Code 5258 is not for application in this case.

In assessing the severity of the Veteran's left knee conditions, re-classified as impairment of the left knee with internal derangement separately rated at 20 percent disabling, and left knee DJD separately rated at 10 percent disabling, the Board has considered the Veteran's assertions regarding his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher or a separate rating requires clinical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of higher or separate ratings in addition to those already assigned for the Veteran's left knee conditions pursuant to any applicable criteria at any point pertinent to this appeal.

C.  Other Considerations

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has either disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation for a determination of whether an extra-schedular rating is warranted.  Id. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration, as re-classified, at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology.  As discussed above, the Veteran's predominant subjective and objective orthopedic symptoms impact his range of motion and his joint stability, which effect his ability to kneel or stand or walk for any length of time.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment due to each of his left knee conditions.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment.

Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been received, the claim for entitlement to service connection for bipolar disorder (claimed as a mood disorder identified as bipolar disorder with depression) is not reopened, and the appeal is denied.

Entitlement to an increased rating in excess of 10 percent for left knee DJD is denied.

Entitlement to an increased rating in excess of 20 percent for impairment of the left knee with internal derangement is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


